In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-12-0315-CR
                             ________________________


                              Dedric Lamar Polite, Appellant

                                            v.

                               The State of Texas, Appellee



                          On Appeal from the 181st District Court
                                   Randall County, Texas
               Trial Court No. 19,874-B, Honorable John B. Board, Presiding


                                     May 13, 2013

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Dedric Lamar Polite (appellant) appeals his conviction for arson. The sole issue

before us involves the assessment of attorney’s fees in the final judgment and the

purported sufficiency of the evidence authorizing them. We overrule the issue.

      Nothing in the final judgment requires appellant to pay to or reimburse anyone for

attorney’s fees. Simply put, the trial court did not order that about which appellant

complains. So, we have no option but to reject his protestation.
      The record does contain a bill of costs, apparently issued by the district clerk,

that includes the following language: “Attorney fees are not assessed until the court

finds the defendant able to pay; pursuant to 26.05(g) TX Code of Criminal Procedure.

(Note any court appointed attorney fees will be added upon release).” (Emphasis

added). The italicized portion of the language insinuates, at the very least, that the

obligation to pay attorney’s fees may or will be imposed at a later date. Who, if anyone,

directed the clerk to so insinuate is unknown. Nor is it known why that passage was

included in the bill when the judgment imposes no such obligation. More importantly,

neither party provided this court with any legal authority suggesting that such action

may legally occur once the judgment becomes final or at the behest of the district clerk.

Nonetheless, we reiterate that the final judgment does not impose upon appellant any

obligation to pay or reimburse anyone for attorney’s fees.

      Having overruled the issue before us, we affirm the final judgment.



                                         Brian Quinn
                                         Chief Justice
Do not publish.




                                            2